          Case: 19-30024, 04/15/2019, ID: 11264382, DktEntry: 7, Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    APR 15 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                     No. 19-30024

               Plaintiff - Appellee,
                                               D.C. No. 1:18-cr-00258-BLW-2
   v.                                          U.S. District Court for Idaho, Boise

 GENNADY BABITCHENKO, AKA                      MANDATE
 Gennadii Babichenko,

               Defendant - Appellant.


        The judgment of this Court, entered March 22, 2019, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
